Exhibit 10.51

EXECUTION

AMENDMENT NO. 3

TO AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

Amendment No. 3, dated as of May 8, 2013 (this “Amendment”), among CREDIT SUISSE
FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), PENNYMAC CORP. and PENNYMAC
MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC (each a “Seller” and collectively, the
“Sellers”) and PENNYMAC MORTGAGE INVESTMENT TRUST (the “Guarantor”).

RECITALS

The Buyer, the Sellers and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of August 25, 2011 (as amended by
Amendment No. 1, dated as of June 6, 2012, and Amendment No. 2, dated as of
March 28, 2013, the “Existing Repurchase Agreement”; and as further amended by
this Amendment, the “Repurchase Agreement”). The Guarantor is party to that
certain Guaranty (the “Guaranty”), dated as of June 8, 2011, as the same may be
amended from time to time, by the Guarantor in favor of Buyer. Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Repurchase Agreement and Guaranty, as applicable.

The Buyer, the Sellers and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Sellers and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions.

1.1 Section 2 of the Existing Repurchase Agreement is hereby amended by deleting
the definition of “Termination Date” in its entirety and replacing it with the
following:

“Termination Date” means the earliest of (a) the Rolling Termination Date;
provided that if the Buyer does not deliver a Rolling Termination Notice on or
before November 1, 2013, the Termination Date shall be October 31, 2014 and
(b) the date of the occurrence of an Event of Default.

1.2 Section 2 of the Existing Repurchase Agreement is hereby amended by deleting
the definitions of “Buyer’s Margin Amount” and “Buyer’s Margin Percentage” in
their entirety.

1.3 Section 2 of the Existing Repurchase Agreement is hereby amended by adding
the definitions of “Asset Value”, “Rolling Termination Date” and “Rolling
Termination Notice” in their appropriate alphabetical order:

 

- 1 -



--------------------------------------------------------------------------------

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

“Rolling Termination Date” means, with respect to any date, the date which is
364 days from such date; provided, that on and after the date, if any, on which
the Buyer delivers to the Seller a Rolling Termination Notice (the “Rolling
Termination Notice Date”), the Rolling Termination Date shall be fixed at the
date that is 364 days following the Rolling Termination Notice Date.

“Rolling Termination Notice” means written notice that the Buyer shall no longer
roll the Rolling Termination Date forward.

SECTION 2. Margin Maintenance.

2.1 Section 6 of the Existing Repurchase Agreement is hereby amended by deleting
Section 6.a in its entirety and replacing it with the following:

“a. If at any time the outstanding Purchase Price of any Purchased Mortgage
Loan, Trust Mortgage Loan or REO Property subject to a Transaction is greater
than the Asset Value of such Purchased Mortgage Loan, Trust Mortgage Loan or REO
Property subject to a Transaction (a “Margin Deficit”), then Buyer may by notice
to Sellers require Sellers to transfer to Buyer cash in an amount at least equal
to the Margin Deficit subject to or related to a Transaction or solely with the
consent of Buyer in its sole discretion, additional Mortgage Loans or REO
Property with an Asset Value equal to such Margin Deficit (such requirement, a
“Margin Call”).”

2.2 Section 6 of the Existing Repurchase Agreement is hereby amended by deleting
Section 6.d in its entirety and replacing it with the following:

“d. In the event that Sellers reasonably believe that the Asset Value of all
Purchased Assets exceeds the aggregate Purchase Price of all Purchased Assets by
more than $3,000,000, Sellers may request that Buyer remit additional Purchase
Price with respect to specific Purchased Assets to be identified by Sellers to
Buyer, and Buyer will consider such request; provided that Buyer will make such
determination in its sole discretion. Any additional Purchase Price remitted by
Buyer to Sellers hereunder (and in the case of REO Properties and Trust Mortgage
Loans, Purchase Price Increase) shall be added to the Purchase Price for the
applicable Purchased Assets. For the avoidance of doubt, Buyer shall have no
obligation to advance additional Purchase Price hereunder, and Buyer’s agreement
to do so in any instance, shall not be deemed as Buyer’s agreement to do so in
the future.”

SECTION 3. Covenants. Section 14 of the Existing Repurchase Agreement is hereby
amended by deleting Section 14.dd in its entirety and replacing it with the
following:

“dd. Financial Covenants. Each Seller and PMIT, as applicable, shall or shall
cause at all times the compliance with any and all financial covenants and/or
financial ratios set forth in this Section 14.dd and Section 2 of the Pricing
Side Letter.

 

- 2 -



--------------------------------------------------------------------------------

  (i) Adjusted Tangible Net Worth. (A) PennyMac Corp. shall maintain an Adjusted
Tangible Net Worth of at least $150,000,000, (B) PennyMac Holdings shall
maintain an Adjusted Tangible Net Worth of at least $250,000,000 and (C) PMIT
shall maintain an Adjusted Tangible Net Worth of at least $860,000,000.

 

  (ii) Indebtedness to Adjusted Tangible Net Worth Ratio. PennyMac Corp.’s ratio
of Indebtedness (on and off balance sheet) to Adjusted Tangible Net Worth shall
not exceed 10:1. PennyMac Holdings’ ratio of Indebtedness (on and off balance
sheet) to Adjusted Tangible Net Worth shall not exceed 5:1. PMIT’s ratio of
Indebtedness (on and off balance sheet) to Adjusted Tangible Net Worth shall not
exceed 5:1.

 

  (iii) Maintenance of Profitability. Each Seller shall maintain profitability
of at least $1.00 in Net Income for at least one of the two prior Test Periods.

 

  (iv) Maintenance of Liquidity. The Sellers and PMIT shall ensure that, as of
the end of each calendar month, they have consolidated cash and Cash Equivalents
other than Restricted Cash in amounts not less than (i) with respect to PennyMac
Corp., $10,000,000, (ii) with respect to PennyMac Holdings, $10,000,000,
(iii) with respect to the Sellers, $25,000,000 in the aggregate, and (iv) with
respect to PMIT, $40,000,000.”

SECTION 4. Representations and Warranties. Section 15 of the Existing Repurchase
Agreement is hereby amended by deleting Section 15.h in its entirety and
replacing it with the following:

“h. Breach of Non-Specified Representation or Covenant. A breach by any Seller
or Guarantor of any other representation, warranty or covenant set forth in this
Agreement in any material respect (and not otherwise specified in Sections 15(f)
and (g) above), if such breach is not cured within five (5) Business Days (other
than the representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Asset Value, the existence
of a Margin Deficit and the obligation to repurchase such Purchased Mortgage
Loan or pay the Release Price with respect to such REO Property or Trust
Mortgage Loan, as applicable) unless (i) such party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made, (ii) any such representations and warranties have
been determined by Buyer in its sole discretion to be materially false or
misleading on a regular basis, or (iii) Buyer, in its sole discretion,
determines that such breach of a material representation, warranty or covenant
materially and

 

- 3 -



--------------------------------------------------------------------------------

adversely affects (A) the condition (financial or otherwise) of such party, its
Subsidiaries or Affiliates; or (B) Buyer’s determination to enter into this
Agreement or Transactions or Purchase Price Increases, as applicable, with such
party, then such breach shall constitute an immediate Event of Default and
Sellers shall have no cure right hereunder).”

SECTION 5. Notice Information. Section 20 of the Existing Repurchase Agreement
is hereby amended by deleting the notice information for PennyMac Corp.,
PennyMac Mortgage Investment Trust Holdings I, LLC and Guarantor and replacing
it with the following:

“If to Sellers or Guarantor:

PennyMac Corp.

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Michael Wong

Phone Number: (805) 330-6059/(818) 224-7055

E-mail: pamela.marsh@pnmac.com; michael.wong@pnmac.com

with a copy to:

PennyMac Corp.

6101 Condor Drive

Moorpark, CA 93021

Attention: Jeff Grogin

Phone Number: (818) 224-7050

E-mail: jeff.grogin@pnmac.com”

SECTION 6. Commitment Fee. Section 34 of the Existing Repurchase Agreement is
hereby amended by deleting such Section in its entirety and replacing it with
the following:

“34. Commitment Fee. Sellers shall pay to Buyer in immediately available funds,
due and owing on the date hereof, a non-refundable Commitment Fee. The
Commitment Fee shall be a per annum amount set forth in the Pricing Side Letter
paid in equal installments every three months on the applicable Price
Differential Payment Date. All such payments shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to
Buyer at such account designated by Buyer.”

SECTION 7. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

 

- 4 -



--------------------------------------------------------------------------------

7.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Sellers and the Guarantor;

(b) Amendment No. 2, dated as of the date hereof to that certain Amended and
Restated Pricing Side Letter dated August 25, 2011, among Buyer, Sellers and
Guarantor; and

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 8. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that each Seller is in compliance with all the terms and
provisions set forth in the Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred and is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Repurchase Agreement.

SECTION 9. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 10. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts (including by facsimile or .pdf),
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

SECTION 11. Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 13. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Sellers to Buyer under the
Repurchase Agreement and Pricing Side Letter, as amended hereby.

[Remainder of page intentionally left blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer By:   /s/ Adam Loskove
  Name:   Adam Loskove   Title:   Vice President

 

PennyMac Corp., as a Seller By:   /s/ Pamela Marsh   Name:   Pamela Marsh  
Title:   Managing Director, Treasurer

 

PennyMac Mortgage Investment Trust Holdings I, LLC, as a Seller By:   /s/ Pamela
Marsh   Name:   Pamela Marsh   Title:   Managing Director, Treasurer

 

PennyMac Mortgage Investment Trust, as Guarantor By:   /s/ Pamela Marsh   Name:
  Pamela Marsh   Title:   Managing Director, Treasurer

 

Signature Page to Amendment No. 3 to Amended and Restated Master Repurchase
Agreement